Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/9/2018 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation "the ceiling in a building" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the hook" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the bottom" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
5 recites the limitation "the top" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the ceiling in a building" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the hook" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-4 and 6-10 are rejected as being dependent from a rejected base claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wallace (U.S. Patent No. 4,420,883).
For claim 1, Wallace shows a hook assembly designed for a flying vertebrate capture net deployment and designed for attachment to a telescoping pole (Fig. 3: 10, 12) comprising:
a)    a hook portion (Fig. 1: 54) designed to attach to a portion of the ceiling in a building;
b)    a pulley (114) attached to the hook; and
.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Wallace, as above.
	For claim 2, Wallace fails to specifically show wherein the pulley is a carabiner. However, it would have been an obvious substitution of functional equivalent to substitute the pulley of Wallace with a carabiner for the advantage of providing a slot for the rope to move through, while enabling quick attachment and detachment, since a simple substitution of one known element for another would obtain predictable results. KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739, 1740, 82 USPQ2d 1385, 1395, 1396 (2007).
Claims 1, 2, 4, 5, 6, 7, 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Nicholson et al. (U.S. Patent No. 5,319,821) in view of Conway et al. (U.S. Patent No. 9,522,466).
For claim 1, Nicholson et al. shows a hook assembly designed for a flying vertebrate capture net deployment and designed for attachment to a telescoping pole 
For claim 2, Nicholson et al. as modified by Conway et al. fails to specifically show wherein the pulley is a carabiner. However, it would have been an obvious substitution of functional equivalent to substitute the pulley of Nicholson et al. and Conway et al. with a carabiner for the advantage of providing a slot for the rope to move through, while enabling quick attachment and detachment, since a simple substitution of one known element for another would obtain predictable results. KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739, 1740, 82 USPQ2d 1385, 1395, 1396 (2007).
	For claim 4, Nicholson et al. as modified by Conway et al. disclose the hook assembly according to claim 1 wherein the hook portion is bendable by hand to custom shape the hook portion (Nicholson et al. Col. 3, line 14 and Fig. 2 show bent wire).
For claim 5, Nicholson et al. shows a device for raising a flying vertebrate capture net comprising: a)    telescoping pole (Fig. 2: 13); b)	a hook assembly attached to the top of the telescoping pole designed to attach to a portion of the ceiling in a building comprising: a hook portion (Fig. 2: wire 4) for attachment to a portion of the ceiling. 

For claim 6, Nicholson et al. as modified by Conway et al. fails to specifically show wherein the pulley is a carabiner. However, it would have been an obvious substitution of functional equivalent to substitute the pulley of Nicholson et al. and Conway et al. with a carabiner for the advantage of providing a slot for the rope to move through, while enabling quick attachment and detachment, since a simple substitution of one known element for another would obtain predictable results. KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739, 1740, 82 USPQ2d 1385, 1395, 1396 (2007).
For claim 7, Nicholson et al. as modified by Conway et al. disclose the device according to claim 5 wherein the hook assembly (brush of wire 4) is fixedly attached to the top of the telescoping pole (Nicholson et al. Col. 2, lines 43-45).
	For claim 8, Nicholson et al. as modified by Conway et al. disclose the device according to claim 5 wherein the hook assembly is removably attached to the top of the pole (Nicholson et al. wire 4 removable at sleeve 26 as shown in Fig. 2).
	For claim 10, Nicholson et al. as modified by Conway et al. disclose the device according to claim 5 wherein the hook portion is bendable by hand (Nicholson et al. Col. 3, line 14 and Fig. 2 show bent wire).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Benz (U.S. Patent No. 3,833,193) shows a device for operating at elevated heights including a pulley.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE A CLERKLEY whose telephone number is (571)270-7611.  The examiner can normally be reached on 8:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIELLE A CLERKLEY/Examiner, Art Unit 3643